In a medical malpractice action, defendant Vassar Brothers Hospital appeals, as limited by its brief, from so much of an order of the Supreme Court, Dutchess County (Jiudice, J.), dated November 23,1979, as upon granting leave to reargue (1) a prior denial of its motion for a protective order against plaintiffs’ notice for discovery and inspection and (2) the granting of plaintiffs’ cross motion to direct the defendant hospital to comply with the notice, adhered to its original determination. Order reversed, insofar as appealed from, without costs or disbursements, order dated September 26, 1979 vacated, appellant’s motion for a protective order is granted and plaintiffs’ cross motion is denied, without prejudice to the service by plaintiffs of an appropriate notice, should one become necessary, specifying with reasonable particularity the matter sought to be discovered and inspected. In view of the present form of the notice for discovery and inspection, it cannot properly be determined whether the items sought are immune from discovery. (See Rios v Donovan, 21 AD2d 409.) Mangano, J.P., Gibbons, Cohalan and O’Connor, JJ., concur.